Title: To James Madison from Alexander Wolcott, 21 November 1812
From: Wolcott, Alexander
To: Madison, James


SirMiddletown 21 Novr 1812
I have never entered on a subje[c]t with so much reluctance and hesitation as on that t⟨o⟩ which this letter will be devoted. This reluctance is owing to many causes, all applying to feeling, and which nothing could forc[e] me to resist, but a settled opinion that a public evil exists and that the public service impereously demands the application of the proper remedy.
When Mr. Huntington was appointed Attorney for this District, application was made to me to recommend him to the President. He then considered me, and with justice, as one of his most fast friends. He was considered as [sic] man of respectable mental endowments, of a steady and decisive charecter, and the tide of opinion among the leading republicans in this state was in his favour. An intimate acquaintance with him, at the bar, had shown me that, in legal information he was deficient, and to that degree that, with the strongest wishes to promote his interests, I felt myself obliged to withold any active agency in his behalf. It is true I could not object to an experiment, in which every body except myself (I mean of his political friends) seemed to have confidence. He was recommended and appointed, and unfortunately the worst of my forbodings has been more than realised. It was natural to expect that practise would improve him in his profession; but whether it is that the harsh treatment he has received, not only from his political enemies, but from a quarter whence it was not to have been expected, has cowed and broken his spirit, or from whatever cause it proceeds, his powers seem to have withered and decayed, to that degree, that the imbecility of the Attorney is notoriously and professedly calculated on as diminishing the danger of violating the laws, and it is but too true that an opinion so pernicious is greatly strengthened by the multitude of causes that are decided against the United States on the ground of some insufficiency of the prosess, or on account of inattention, or neglect of the prosecutor. This portrait, Sir, will appear to you to be drawn in strong colours. It is however a true one, and the task of drawing it is to me most painful, and, what gives vast increase to this pain is that Mr. Huntington considers me, and has for several years considered me inimical to him, and he believes, or affects to believe that I have exerted myself with you Sir, to procure his removal. He knows little of me not to understand that if I have personal and private grounds of controversy with him it must be a powerful motive with me for witholding all exertion against him.
I know that, long since, exertions were mad[e] to procure his removal, and I was applied to, to aid them, but, as I disliked the motive and the manner of proceeding I refused. I advised Mr Huntington, on his applying to me for advice, to resign an office productive, to him, of mortification only. This he assured me he would in a few months do. A report got abroad, a year or two ago, that his removal was determined on, and I have been informed, by a Mr. Whitman, that, at the request of Mr. Huntington, he wrote a letter, addressed to you, requesting a suspension of the removal, for a short time, which letter was signed by several Gentlemen, friends of Mr. Huntington—that their motive was not to conduce to the continuance of Mr Huntington in the office, but to afford him an opportunity of quietly withdrawing himself, which he pledged himself to do, at a given period, which has, long since, passed—that Mr. Huntington does not now recognize any such agreement, and that the gentlemen feel themselves to be in an awkward situation, as they consider themselves as having given a pledge which they cannot redeem. This I state on the authority and at the request of Mr. Whitman. My troubling you, Sir, with an account of what I have done and what I have refused to do will I fear have the appearance of extraordinary egotism. As the strong statements I now make would seem to be inconsistent with my former silence I have wished, as far as truth will bear me out, to excuse this seeming inconsistency. Perhaps, however, Sir, I ought principally to make my excuses for troubling you at all. I certainly should not have taken the liberty but from a perfect persuasion of your wish to be informed of whatever the public good requires to be made known to you, and a pretty strong persuasion also that you are not aware of our precise situation relative to this subject. I hope my being perfectly unreserved and explicit will not be displeasing to you. If it be deemed of importance to know what is the general impression respecting this subject I can with perfect saf[e]ty state that the incapacity of the Attorney is too frequently and too publicly the subject of animadversion to admit of any mistake, as to public opinion and I do assure you Sir, with great sincerity that with the exception of Mr. Huntington alone I do not believe there are two opinions entertained on the subject.
In case Mr. Huntington resign his Office, or a change shall be deemed expedient may I be permitted to express an opinion respecting a successor? I believe there are but two men who have been spoken of, in reference to such an event. Mr. Bristol of New Haven whose christian name has at this moment escaped my memory, is one. He is a respectable man and a respectable lawyer, amiable and of Gentlemanly manners. He is son in law to Mr Edwards the District Judge. It is, I believe, a prevailing opinion that this circumstance will be thought an objection to him, especially as the Clerk of the court is son to the judge. If it shall not be thought advisable to have the Judge, the Clerk, and the public prosecutor, so nearly connected, indeed from one family, Mr. John Thompson Peters, of Hebron in this State is in every respect equally respe[c]table, and liable to no objection that I know of. Either of these gentlemen would, I am confident, perform the duties of the office in a perfectly honourable and satisfactory manner, but my opinion is in favour of the latter, (Mr Peters), partly on account of the circumstance above stated, and partly because he is a few years the oldest lawyer and many years the oldest republican. He is besides, I think, of a firmer and more decisive and steadier temper than the other. I am, Sir, with perfect respect, your Obedt. Servt.
Alex. Wolcott
 